DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 18-20 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Claims 1 and 18 recite amended limitations “receiving, via the application executing on the mobile device, a selection of a remote endpoint device to receive the text generated from the speech to text application, wherein the selected remote endpoint device is executing the speech to text application” that are not supported in the specification. Applicant required to point out what paragraph(s) in the specification that support these limitation(s). Dependent claims 2-13 and 19-20 inherit the same defects.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1 and 18 recite “…a selection of a remote endpoint device to receive the text generated from the speech to text application” <emphasis added>. It is unclear as the same text that previously generated in the first step of “receiving, via an application executing on a mobile device, text generated from a speech to text application” and it appears to be in a circular that sending back to the remote endpoint to receive the text generated from the speech to text application. Clarification required.
Dependent claims 2-13 and 19-20 inherit the same defects.

Claim Rejections - 35 USC § 103
3.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (2012/0166192) in view of Molloy et al. (2016/0111082) or Abu Awad (2014/0327599) and further in view of Patel et al. (2014/0122059).
As to claim 14, Yanagihara teaches a display system comprising: a mobile device (Fig. 1B, mobile device 100), the mobile device having an application to receive data from a hosted application and display the data received from the hosted application in a display box on the mobile device (Figs. 1A-1B; [0005, 0025, 0027-0030, 0033]), at least one remote endpoint operatively coupled via at least one communication link to the mobile device ([0025] – Sophia’s remote endpoint that coupled to the mobile device via communication link), wherein the mobile device is configured such that the at least 
Molloy teaches transmitting, by the mobile device, the text generated from the speech to text application to the remote endpoint such that the remote endpoint can display the text generated from the speech to text application on the display of the remote endpoint (Fig. 1, speech to text conversion engine 126 and transmitting text generated to display 128; [0020, 0028, 0035]).
Patel teaches the network module used to directly or indirectly connect with another device, i.e., remote devices associated with speech-to-text service ([0050]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Molloy and Patel into the teachings of Yanagihara for the purpose of providing a speech input interface that support speech input from the user and displaying text derived from the received speech so the recipient can easily read and follow the text message and having a remote device that can perform speech to text service. OR
Abu Awad teaches the data in the display box on the mobile device is displayed on a monitor of the at least one remote endpoint ([0012]).
Patel teaches the network module used to directly or indirectly connect with another device, i.e., remote devices associated with speech-to-text service ([0050]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Abu Awad and Patel into the teachings of .

4.	Claims 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara, Molly or Abu Awad, and Patel in view of Samdadiya et al. (2012/0265805).
As to claim 15, Yanagihara, Molly or Abu Awad, and Patel do not explicitly discuss the display system of claim 14 wherein the at least one remote endpoint is a plurality of endpoints.
Samdadiya teaches the display system of claim 14 wherein the at least one remote endpoint is a plurality of endpoints ([0022] – while only two application hosts, a single client device, and a single remote event management system are shown, there can be more application host, client devices and remote event management systems, or other services or devices).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Samdadiya into the teachings of Yanagihara, Molly or Abu Awad, and Patel for the purpose of selecting one remote endpoint of a plurality of endpoints that having capacities that match the mobile device.
As to claim 16, Samdadiya teaches the display system of claim 15 wherein the remote endpoint is operatively coupled to the mobile device by a direct communication link ([0091]).
As to claim 17, Samdadiya teaches the display system of claim 15 wherein the mobile device is operatively coupled to a management application in a server coupled to .
Allowable Subject Matter
5.	Claims 1-13 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652